Exhibit 10.19

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement (the “First Amendment” or “this
Amendment”) is made and entered into effective as of the 23rd day of December,
2013 (the “First Amendment Effective Date”), by and among MITCHAM INDUSTRIES,
INC., a Texas corporation (“Borrower”), HSBC BANK USA, N.A., as administrative
agent (the “Administrative Agent”) for the lenders party to the Credit Agreement
referred to below (the “Lenders”), and the Lenders party hereto.

RECITALS

WHEREAS, the Borrower, Administrative Agent and the Lenders entered into that
certain Credit Agreement dated as of August 2, 2013 (the “Credit Agreement”);
and

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions to the Credit Agreement, and said parties are
willing to do so subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, Borrower, the Lenders party hereto and the
Administrative Agent agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.

2. Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) Section 6.2 of the Credit Agreement is hereby amended by restating the
paragraph (d) in its entirety to provide as follows:

“(d) as soon as available, and in any event no later than thirty (30) days after
the start of each Fiscal Year, a reasonably detailed consolidated financial
forecast for such Fiscal Year (including a projected consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such Fiscal Year, the
related consolidated statements of projected cash flow and projected income and
a description of the underlying assumptions applicable thereto);”

(b) Section 7.2 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (j) thereof, adding “and” to the end of clause
(k) thereto, and adding a new paragraph (l) after clause (k) thereto as follows:

“(l) guarantees, letters of credit (including the related reimbursement
obligations), financial accommodations or other contingent obligations of the
Borrower in respect of Indebtedness of a Foreign Subsidiary, provided that such
Indebtedness is in favor of HSBC Bank USA, N.A. or its Affiliates.”

3. Conditions to Effectiveness. This Amendment shall be effective on the First
Amendment Effective Date upon satisfaction of each of the following conditions:

(a) the Administrative Agent (or its counsel) shall have received from each of
the Borrower and Lenders constituting at least the Required Lenders either (a) a
counterpart of this Amendment signed on behalf of such party or (b) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment;



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received all amounts due and owing to it
on or prior to the First Amendment Effective Date, including payment of all
other fees and reimbursement or payment of all legal fees and other expenses
required to be reimbursed or paid by the Borrower to the extent that invoices
have been provided to the Borrower;

(c) the Administrative Agent shall have received all documents and other items
that it may reasonably request relating to any other matters relevant hereto,
all in form and substance satisfactory to the Administrative Agent; and

(d) no Default or Event of Default shall exist.

4. Continuing Effect of the Credit Agreement. This Amendment shall not
constitute a waiver of any provision not expressly referred to herein and shall
not be construed as a consent to any action on the part of the Borrower that
would require a waiver or consent of the Lenders or an amendment or modification
to any term of the Loan Documents except as expressly stated herein. Except as
expressly modified hereby, the provisions of the Credit Agreement and the Loan
Documents are and shall remain in full force and effect.

5. Ratification and Affirmation; Representations and Warranties. The Borrower
does hereby adopt, ratify, and confirm the Credit Agreement and the other Loan
Documents, as amended hereby, and its obligations thereunder. The Borrower
hereby (a) acknowledges, renews and extends its continued liability under, each
Loan Document to which it is a party and agrees that each Loan Document to which
it is a party remains in full force and effect, except as expressly amended
hereby and (b) represents and warrants to the Lenders that: (i) as of the date
hereof, after giving effect to the terms of this Amendment, all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects), except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, such representations and warranties shall
continue to be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such specified earlier date and (ii) (A) as of the date hereof, no Default has
occurred and is continuing and (B) immediately after giving effect to this
Amendment, no Default will have occurred and be continuing.

6. Loan Document. This Amendment and each agreement, instrument, certificate or
document executed by the Borrower or any of its officers in connection therewith
are “Loan Documents” as defined and described in the Credit Agreement and all of
the terms and provisions of the Loan Documents relating to other Loan Documents
shall apply hereto and thereto.

7. Counterparts. This Amendment may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
electronic or facsimile form and all of such counterparts taken together shall
be deemed to constitute one and the same instrument.

8. References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment. References in this
Amendment to an article or section number are to such articles or sections of
this Amendment unless otherwise specified.

9. Headings Descriptive. The headings of the several sections and subsections of
this Amendment are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Amendment.

10. Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of New York, without regard to such state’s
conflict of laws rules.

11. Release by Borrower. Borrower does hereby release and forever discharge the
Administrative Agent and each of the Lenders and each affiliate thereof and each
of their respective employees, officers, directors,



--------------------------------------------------------------------------------

trustees, agents, attorneys, successors, assigns or other representatives from
any and all claims, demands, damages, actions, cross-actions, causes of action,
costs and expenses (including legal expenses), of any kind or nature whatsoever
known to any Loan Party, whether based on law or equity, which any of said
parties has held or may now own or hold, for or because of any matter or thing
done, omitted or suffered to be done on or before the actual date upon which
this Amendment is signed by any of such parties (i) arising directly or
indirectly out of the Credit Agreement, Loan Documents, or any other documents,
instruments or any other transactions relating thereto and/or (ii) relating
directly or indirectly to all transactions by and between the Borrower or its
representatives and the Administrative Agent and each Lender or any of their
respective directors, officers, agents, employees, attorneys or other
representatives and, in either case, whether or not caused by the sole or
partial negligence of any indemnified party. Such release, waiver, acquittal and
discharge shall and does include any claims of any kind or nature which may, or
could be, asserted by the Borrower.

12. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

MITCHAM INDUSTRIES, INC.,

a Texas corporation

By:   /s/ Robert P. Capps             Name:     Robert P. Capps Title:  
Executive Vice President-Finance and Chief Financial Officer

ADMINISTRATIVE AGENT:

HSBC BANK USA, N.A. By:   /s/ Susie Moy                 Name:   Susie Moy Title:
  Vice President

LENDER:

HSBC BANK USA, N.A. By:   /s/ Suzanne Robinson         Name:   Suzanne Robinson
Title:   Senior Vice President

LENDER:

FIRST VICTORIA NATIONAL BANK By:   /s/ Herschel Vansickle         Name:  
Herschel Vansickle Title:   Senior Vice President